Citation Nr: 1730155	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee (previously chondromalacia patella, left knee). 

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee partial anterior cruciate ligament tear with thinning cartilage.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 until March 1982 with subsequent National Guard service, including a period of active duty for training (ACDUTRA) in June 1996. 

The issues of entitlement to increased ratings for the Veteran's service-connected left knee disabilities come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 2008 rating decision, the RO granted a separate 10 percent rating for left knee partial anterior cruciate ligament tear with thinning cartilage.  The Board previously found that this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the already service-connected left knee disability.  As such, the Board previously found that the issue was in appellate status and included it on the title page. 

In October 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference; a transcript of that hearing is of record.  

In November 2013, August 2014, and November 2015, this matter was previously before the Board and remanded for further development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the Veteran's claims for increased evaluations for the left knee, the Board notes that evidence has been associated with the record after the issuance of the last supplemental statement of the case (SSOC) in February 2017.   In this regard, it appears that the RO independently developed evidence that is relevant to the Veteran's claims by virtue of recently obtained VA outpatient treatment records.  These records, that appear to have been obtained and associated with the claims file in February 2017 and April 2017, detail the Veteran's treatment for his left knee since treatment shown in his last February 2017 SSOC, which only shows treatment up to October 2016, and VA examinations.  As such, the Board finds that these records are pertinent to the Veteran's claims.  

The Board observes that that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  However, in this case, the Veteran's appeal was perfected on December 2008, well before the February 2, 2013 date, and thus, this provision is not applicable to the instant case.   

Moreover, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  The Veteran did not submit the evidence in question (i.e. the VA outpatient treatment records).  Rather, this evidence was developed by VA based upon its duty to assist.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Moreover, in its prior remand, the Board specifically directed the AOJ to consider all additional evidence received since the last SSOC and provide the Veteran and his representative with a new SSOC. As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA and treatment records in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Additionally, the Board observes that a new precedential opinion that may impact this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the most recent VA knee examinations in December 2015, March 2016, and October 2016 appear to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded a new VA examination for the left knee to comply with this case.

Additionally, as this case must be remanded for the foregoing reasons, any recent VA records should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts must be made to obtain all available VA treatment records that have not already been associated with the record.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the service-connected patellofemoral degenerative joint disease of the left knee and left knee partial anterior cruciate ligament tear with thinning cartilage.  The electronic record should be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

Any opinions expressed in the report should be fully explained.

3. After completing the above actions, the Veteran's claims should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the February 2017 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




